DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 09/24/2020. As indicated by the amendment: claims 1, 12 and 19 have been amended. Claims 1-4, 6-10, 12-15 and 18-24 are presently pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 21, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2006/0116692 A1) in view of Hiraoka (US 8197396 B2).
Regarding claim 1, Ward discloses an actuation device comprising: (a) a device body (10) that comprises a first fixation mechanism (par. [0010]) configured to affix a proximal end of a first member (14) of an accessory device (12/14) to the device body wherein the operable mechanism (18”/24”; Figs. 2A and 2B) pivots about a point (distal end of 18”; Figs. 2A and 2B) offset from a longitudinal axis of the first member (14) and second member (12).
Although Ward discloses that its actuation device may be used with an endoscope (abstract; par. [0056]), it does not specifically disclose a fastener configured to attach the device body to an endoscope. Hiraoka teaches an analogous actuation device for deploying a second member relative to a first member having a fastener (41; col. 4, ll. 38-50) configured to attach the device body to an endoscope. It would have been obvious to one having ordinary skill in the art to have provided a fastener to the device of Ward in order secure the device to an endoscope, as taught by Hiraoka and contemplated by Ward (see par. [0056]).
Regarding claim 2, Ward in view of Hiraoka disclose the actuation device of claim 1, wherein the device body (10) comprises an opening (interior of 14) that allows access 
Regarding claim 3, Ward in view of Hiraoka disclose the actuation device of claim 1, wherein the device body comprises a protrusion (50; par. [0055]-[0056]) that is configured for insertion into a working channel of the endoscope when the device body is attached to the endoscope.
Regarding claim 4, Ward in view of Hiraoka disclose the actuation device of claim 3, wherein the protrusion (50) comprises a lumen (interior of 50) and wherein the first (14) and second (12) members of the accessory device can be threaded through the lumen and into the working channel of the endoscope (par. [0055]-[0056]).
Regarding claim 7, Ward in view of Hiraoka disclose the actuation device of claim 1, wherein the actuator (18”/24”; Figs. 2A and 2B) is pivotally mounted relative to the device body (10), and wherein the actuator (18”/24”; Figs. 2A and 2B) comprises a lever (18”) that can move (capable of moving) the actuator (18”/24”; Figs. 2A and 2B) around pivot (distal end of 18”).
Regarding claim 8, Ward in view of Hiraoka disclose the actuation device of claim 1, wherein the actuator (18”/24”; Figs. 2A and 2B) can be set to a plurality of fixed positions within the device body (depressed and undepressed).
Regarding claim 21, Ward in view of Hiraoka disclose the actuation device of claim 1, wherein the operable mechanism (18”/24”; Figs. 2A and 2B) is configured to move from the first position to a second position in response to the operable mechanism receiving a force sufficient to overcome a force of the biasing member (38; par. [0049]-
Regarding claim 22, Ward in view of Hiraoka disclose the actuation device of claim 1, wherein a proximal end of the actuator (18”/24”; Figs. 2A and 2B) is pivotally mounted to the device body (via the distal end of 18”), and wherein a distance between a distal end of the actuator and the endoscope decreases (capable of decreasing depending upon the orientation of the actuation device to the endoscope as the endoscope is not positively claimed) as the actuator moves from the first position to the second position (Figs. 2A and 2B). 
Regarding claim 24, Ward in view of Hiraoka disclose the actuation device of claim 1, wherein the device body includes a curved opening (curved portions of 36; Figs. 2A and 2B) into which the second fixation mechanism (31/34) is configured to extend, and wherein the second fixation mechanism (31/34) is configured to move from a first end of the curved opening to a second end of the curved opening opposite the first end (curved end portions of 36), and wherein a distance from the first end to the second end defines a maximum distance the second member (12) is configured to move relative to the first member (14; Figs. 2A and 2B).

Claims 12-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2006/0116692 A1) in view of Hiraoka (US 8197396 B2) in view of Nobis et al. (US 7094202).
Regarding claim 12, Ward discloses an endoscopic system comprising (b) an actuation device (1) comprising: (i) a device body (10) that comprises (1) a first fixation mechanism (par. [0010]) configured to affix a proximal end of a first member (14) of an accessory device (12/14) to the device body (10) and (2) a curved opening (curved portions of 36; Figs. 2A and 2B), (ii) an actuator (18”/24”; Figs. 2A and 2B) comprising an operable mechanism (18”/24”; Figs. 2A and 2B) and a second fixation mechanism (via 31/34; par. [0010] and [0049]) configured to affix a proximal end of a second member (12) of the accessory device (12/14) to the actuator (18”/24”; Figs. 2A and 2B), wherein the operable mechanism (18”/24”; Figs. 2A and 2B) is configured to move the second member (12) relative to the first member (14), wherein the second fixation mechanism (31/34; par. [0049]) is configured to extend into the curved opening (curved portions of 36; Figs. 2A and 2B) and to move from a first end of the curved opening to a second end of the curved opening opposite the first end (curved portions of 36; Figs. 2A and 2B), and wherein a distance from the first end to the second end defines a maximum distance the second member (12) is configured to move relative to the first member (14), and (c) an accessory device (12/14) comprising the first member (14) and the second member (12), the first member (14) being attached to the device body through the first fixation mechanism (par. [0010]) and the second member (12) being attached to the actuator (18”/24”; Figs. 2A and 2B) through the second fixation mechanism (31/34; par. [0010] and [0049]), wherein the actuation device is configured such that, when attached to the endoscope, a single hand of a user can operate both the endoscope controls and the operable mechanism of the actuation device (capable of such intended use).
Although Ward discloses that its actuation device may be used with an endoscope (abstract; par. [0056]), it does not specifically disclose a fastener configured to attach the device body to an endoscope. Hiraoka teaches an analogous actuation device for deploying a second member relative to a first member having a fastener (41; col. 4, ll. 38-50) configured to attach the device body to an endoscope. It would have been obvious to one having ordinary skill in the art to have provided a fastener to the device of Ward in order secure the device to an endoscope, as taught by Hiraoka and contemplated by Ward (see par. [0056]).
 Although Ward discloses that its actuation device may be used with an endoscope, it does not specifically disclose an endoscope having endoscope controls and a working channel, and wherein a distal portion of the first member is proximal of a proximalmost end of the first member. Nobis teaches an analogous endoscopic system comprising an endoscope (128; Fig. 4) having endoscope controls (128; Fig. 4) and a working channel (133; Fig. 4), and wherein a distal portion of the first member (65; Fig. 4; col. 6, ll. 22-34) is proximal of a proximalmost end of the first member (Fig. 4). It would have been obvious to have modified the system of Ward to provide the endoscope as contemplated by Ward (par. [0056]) and wherein a distal portion of the first member is proximal of a proximalmost end of the first member, as taught by Nobis, as a configuration when the length of the first member is longer than the length of the insertion portion of the endoscope in order to reach the target location. 
Regarding claim 13, Ward in view of Hiraoka in view of Nobis disclose the endoscopic system of claim 12, wherein the first member (14) is an outer member 
Regarding claim 14, Ward in view of Hiraoka in view of Nobis disclose the endoscopic system of claim 12, wherein the device body comprises a protrusion (50; par. [0055]-[0056]) and wherein the protrusion (50; par. [0055]-[0056]) is inserted into the working channel of the endoscope (par. [0055]-[0056]).
Regarding claim 15, Ward in view of Hiraoka in view of Nobis disclose the endoscopic system of claim 12, wherein the accessory device (12/14) is fed through the working channel of the endoscope, and wherein the accessory device (12/14) is selected from knife, a sphincterotome, a snare, an injection device, and forceps (Nobis: Figs. 15A-15I; col. 4, ll. 14-36).
Regarding claim 18, Ward in view of Hiraoka in view of Nobis disclose the endoscopic system of claim 12, wherein a cutting member (Nobis: Figs. 15A-15I; col. 4, ll. 14-36).) is attached to a distal end of the second member (12; Nobis: Figs. 15A-15I; col. 4, ll. 14-36), and wherein the cutting member is exposed upon advancement of the second member relative to the first member or wherein the end effector is exposed upon retraction of the second member relative to the first member (Figs. 2A-2B).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ward in view Hiraoka, as applied to the claims above, in view of Okada (US 2005/0119522 A1).
Regarding claim 6, Ward in view of Hiraoka discloses the actuation device of claim 1, but does not specifically disclose wherein the fastener comprises an attachment component that spreads and snaps onto the endoscope. Okada teaches an . 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Hiraoka, as applied to the claims above, in view of Lingeman et al. (US 2013/0046297 A1).
Regarding claim 9, Ward in view of Hiraoka disclose the actuation device of claim 1. However, Ward does not specifically disclose wherein the first fixation mechanism comprises a set screw or clamp and a through hole, wherein the second fixation mechanism comprises a set screw or clamp and a through hole or blind hole. Lingeman teaches an analogous actuation device wherein the first elongate member (104) and second elongate member (114) are attached to portions of the actuation device (108/110) via a variety of permanent and temporary connection techniques (par. [0038]). Lingeman teaches an examples of permanent attachment including crimping and temporary attachment to include a screw-fit connection between the elongate member and body of the actuation device (par. [0038]). It would have been obvious to one having ordinary skill in the art to have modified the first and second fixation mechanisms of Ward to include the crimping connection or screw-fit connection, as taught by Lingeman, as a simple substitution of one known temporary attachment connection for another having predictable results. 
Regarding claim 10, Ward in view of Hiraoka disclose the actuation device of claim 1, but does not specifically disclose wherein the second fixation mechanism comprises an electrical connector that is configured to electrically connect the second elongate member to an electrical generator. Lingeman teaches an analogous actuation device used for urology lithotripsy and surgery processes wherein an electrical connector (wire; par. [0062]) is configured to electrically connect the inner elongate member (114) to an electrical generator (battery module or an AC power connection (par. [0062]). It would have been obvious to one having ordinary skill at the time the invention was effectively filed to have provided the electrical connector and generator to the device of Ward, as taught by Lingeman, in order to provide electrosurgery during treatment with the accessory device of Ward. 

Claims 19, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ward, as applied to the claims above, in view of Golden et al. (US 2011/0099773 A1).
Regarding claim 19, Ward discloses a kit comprising (a) an accessory device (12/14) comprising a first member (14) and a second member (13) and (b) an actuation device (Fig. 2A) comprising: (i) a device body (10) that comprises a first fixation mechanism (par. [0010]) configured to affix a proximal end of the first member (13) of the accessory device to the device body, (ii) an actuator (18”/24”; Figs. 2A and 2B) comprising an operable mechanism (18”/24”; Figs. 2A and 2B) and a second fixation mechanism (via 31/34; par. [0010] and [0049]) configured to affix a proximal end of the second member (12) of the accessory device to the actuator, wherein the operable 
However, Ward does not specifically disclose and (iii) a fastener configured to attach the device body to an endoscope, wherein the fastener includes [[a]] only one hinge having only one hinge axis of rotation that is parallel to an extension direction of the endoscope, and wherein the only one hinge is configured to rotate the device body only about the only one hinge axis of rotation. Golden teaches an analogous invention having a fastener (Fig. 2A) configured to attach the device body to an endoscope, wherein the fastener (Fig. 2A) configured to attached the device body to an endoscope includes only one hinge (208) having only one hinge axis of rotation that is parallel to an extension direction of the endoscope (Figs. 2A and 2B; par. [0031]), wherein the hinge (208) is configured to rotate the device body only about the only one hinge axis of rotation (capable of such functioning). It would have been obvious to one having ordinary skill in the art to have modified Ward to include the holder of Golden in order to be able to change the position of the device to a desired position.
Regarding claim 20, Ward in view of Golden disclose the kit of claim 19, the accessory device is selected from a knife, a sphincterotome, a snare (par. [0043]), an injection device, and forceps. 
Regarding claim 23, Ward in view of Golden the actuation device of claim 1, but does not specifically disclose wherein the fastener includes a hinge having a hinge axis of rotation that is parallel to an extension direction of the endoscope, and wherein the hinge is configured to rotate the device body about the hinge axis of rotation. Golden teaches an analogous invention having a fastener (Fig. 2A) configured to attach the .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795